Citation Nr: 1420562	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connected for urticaria, claimed as a skin rash, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  He served in the Republic of Vietnam from August 9, 1970 to August 4, 1971.  The Veteran is a recipient of the Vietnam Combat Certificate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2012, the Board remanded the claim for further development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issue of service connection for urticaria for additional development due to an inadequate medical examination.  The Board finds the May 2012 medical opinion is inadequate to adjudicate the Veteran's claim because it does not proffer the necessary nexus opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends in his February 2006 claim that his skin rash began in 1970, and that he has been receiving treatment from 1996 to the present.  In an April 2006 statement in support of claim, the Veteran asserted that he was seen by medics for skin irritation while stationed at Bien Hoa, Vietnam, in June or July of 1971; he asserted that although the medic had told him that he would get well when he returned to the United States, it has not yet healed.  In a January 2007 statement, the Veteran reported that he was treated in service in Vietnam with salve for skin lumps due to heat.  In a January 2009 statement, the Veteran asserted that his skin rash and skin cancer both result from exposure to herbicides, including Agent Orange.

The Veteran's service treatment records include a May 1971 record in which the Veteran was diagnosed with urticaria and treated with Benadryl and Calamine Lotion.  The Veteran's skin and lymphatics were found to be normal on clinical evaluation in his August 1971 Report of Medical Examination.

In March 2006 the Veteran was treated at a VA medical center (VAMC) for a heat rash and leg itching.  The treatment note states the Veteran was giving medication for this condition in January 2006, however VA treatment records prior to February 2006 are not associated with the file.  A later July 2006 VA treatment record show the heat rash and itching had resolved on the Veteran's leg, but continued on the Veteran's chest with exposure to sun.  Again in April 2011, the Veteran sought treatment at the VAMC for problems with his "skin breaking out," described as pinkish looking welts that itched and appeared on his face, arms, and chest.

In May 2012, the Veteran underwent a VA examination, where the examiner noted the diagnosis of urticaria in service, and listed reports from the Veteran that since service he has suffered from bumps that arise on his arms as "red, then the skin dies and it itches."  However, the examiner did not provide an opinion on whether the Veteran's recurrent bouts of urticaria post-service are etiologically related to the bouts of urticaria noted in service.  The fact of herbicide exposure is irrelevant since the record shows direct evidence of urticaria in service.  In light of the foregoing, the Board is of the opinion that the May 2012 VA medical opinion is incomplete and requires clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, all outstanding VA medical records not already associated with the claims file should be obtained by the AMC.  In the June 2008 statement of the case, the RO referenced evidence of VA treatment records from the VAMC in Mountain Home, Tennessee dated October 2005 through January 2007.  However, the file does not contain any VA treatment records prior to February 2006.  The AMC should obtain VA medical treatment records from October 2005 to February 2006 from the Mountain Home VAMC, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all records of the Mountain Home, Tennessee, VAMC dated from October 2005 to February 2006.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the May 2012 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion on the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's post-service recurrent bouts of urticaria are etiologically related to the Veteran's bouts of urticaria noted in service?  

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


